 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    VIRGILIA PENARIJO,                                       Case No. 2:17-cv-02121-RFB-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9
      OCWEN LOAN SERVICING, LLC, et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties’ failure to file a stipulation to dismiss with
13   prejudice.
14          On June 11, 2018 defendants filed a Notice of Settlement (ECF No. 35) advising that a
15   global settlement had been reached between all parties. Counsel anticipated 45 days to file a
16   stipulation to dismiss.
17          On June 12, 2018, Judge Boulware entered a Minute Order (ECF No. 36) which: 1) denied
18   without prejudice the Motions to Dismiss (ECF Nos. 5, 15); 2) vacated a June 13, 2018 hearing;
19   and 3) gave the parties until August 13, 2018 to either file a stipulation to dismiss or a joint status
20   report advising when the stipulation to dismiss would be filed.
21          On August 13, 2018, counsel filed a Joint Status Report (ECF No. 37) indicating the parties
22   “are still working on resolving the matter.” Defendants stated they reserved the right to seek
23   enforcement of a settlement agreement “purportedly signed by Plaintiff related to the resolution of
24   this dispute by way of a loan modification; however, plaintiff subsequently accepted and submitted
25   a short-sale option for the home.” Defendants were in the process of reviewing the short sale
26   option and stated they needed another 90 days or until November 12, 2018 and would submit
27   another Joint Status Report if additional time was necessary. Plaintiff stated he was optimistic that
28   a short sale could be accomplished in 90 days.
                                                           1
 1          More than 220 days have passed since the parties originally stated they had a settlement

 2   that would only take 45 days to complete. A Joint Status report was not filed in 90 days, and there

 3   has been no proceedings of record since August 13, 2018. Discovery closed September 19, 2018.

 4          Accordingly,

 5          IT IS ORDERED:

 6          1. The parties shall have until February 19, 2019 to file a stipulation to dismiss if they

 7              have settled.

 8          2. If the parties have not settled defendants shall have until February 19, 2019 to refile

 9              motions to dismiss which were pending and set for hearing and vacated when the

10              parties filed their Notice of Settlement.

11          DATED this 18th day of January 2019.
12

13
                                                            PEGGY A. LEEN
14                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
